DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 10,519,345.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘345 recites that the drilling fluid comprises a bentonite mud comprising water, bentonite, caustic soda and soda ash, while the present claims are more broadly silent regarding said bentonite mud, thus fully encompassing ‘345.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,023,781 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘781 recites date tree rachis fibers. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls/caps of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and tree rachis fibers interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. ‘781 recites, additionally, volcanic ash, while the present claims are more broadly silent regarding said ash, thus fully encompassing ‘781.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,087,353 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘353 recites date .

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,259,982 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘982 recites date tree seeds. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and seeds interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. ‘982 additionally recites ranges in size of the seed particles, while the present claims are more broadly silent regarding sizing, thus fully encompassing ‘982.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 - 24 of U.S. Patent No. 9,957,433 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘433 recites date tree seeds. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and seeds interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. ‘433 recites, additionally, a homogenizer, while the present claims are more broadly silent regarding said homogenizer, thus fully encompassing ‘433.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,513,647. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date fruit caps while ’647 recites a process of forming an LCM drilling fluid comprising date fruit caps, making the claims obvious variants of each other.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,800,959.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’959 recites date tree fibers. However, the caps are also fibrous, making the claims obvious variants of each other.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No.10,781,354.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’354 recites waste from date palm. However, the caps are waste from date palm, making the claims obvious variants of each other.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent 10,800,960 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’960 recites date tree leaflets. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and tree leaflets interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent 10,494,558 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’558 recites date tree trunks, leaf stem and panicles. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps, trunks, leaf stem and panicles interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent 10,487,253 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘253 recites date tree spikelets. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and tree spikelets interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent 10,392,549 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘549 recites date tree trunks. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, trunks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and trunks, interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent 10,479,920 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘920 recites date tree trunks and rachis fibers. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, trunks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps, trunks and rachis, interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent 10,414,965 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘965 recites date tree trunks and leaf stems. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, trunks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps, trunks and leaf stems, interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 - 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent 10,336,930 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ‘930 recites date tree trunks and leaf stems. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, trunks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps, trunks and leaf stems, interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent 10,457,846 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’846 recites date palm seeds. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and seeds interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.

Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent 10,611,943 in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’943 recites date palm rachis fibers. However, both the caps and the rachis of the date tree are fibrous, making them obvious variants of each other. Additionally, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and rachis fibers interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. ‘242 recites additionally a viscosifier and acid-soluble particles, while the present claims are more broadly silent regarding said additives, thus fully encompassing ‘242.

Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of copending Application No. 16/681,089 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘089 recite an LCM drilling fluid comprising date fruit caps while the present claims recite a process of forming an LCM drilling fluid comprising date fruit caps, making the claims obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of copending Application No. 16/293,035 (reference application) in view of BURTS (US 6,016,879) or SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’035 recites date tree leaflets. However, one of ordinary skill in the art would have known to use any part of the date fruit tree for the same purpose as the claimed lost circulation material. BURTS, for instance, teaches that any one or more of shells and hulls of nuts and seeds, including linseed, cottonseed, fruit and vegetable pulp and fibers, coconut palm, bagasse, corn stalks, etc. can be used as a lost circulation material. One of ordinary skill in the art would have known to use caps and tree leaflets interchangeably, as taught by BURTS. SAUDI ARAMCO discloses that any part of the palm tree can be used, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. One of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of copending Application No. 16/987,308 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’308 recites date tree fibers. However, the caps are also fibrous, making the claims obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of copending Application No. 17/022,170 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date fruit caps while ’170 recites date tree fibers. However, the caps are also fibrous, making the claims obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015) alone and/or in view of STAMP (US 2006/0160907).
Claims 1 - 2: SAUDI ARAMCO discloses (see entire document) a drilling fluid comprising a drilling fluid and a lost circulation material (LCM). The LCM is made of raw date tree waste from tree pruning waste and old damaged and non-productive date trees. It comprises waste “such as” date tree leaves, seeds and trunk.
SAUDI ARAMCO does not explicitly disclose isolating the fruit caps of the date tree and using specifically the caps as the LCM. However, since the totality of the of the instant claims is encompassed by SAUDI ARAMCO, the subject matter as a whole would have been obvious to one of ordinary skill in the art since it has been held that  the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2d 1385 (20070); and that it is prima facie obvious to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982);Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Specifically, it would have been obvious to one of ordinary skill in the art to have used any part of SAUDI ARAMCO’s waste date tree, such as the claimed date fruit caps, as the LCM with reasonable expectation of success, since SAUDI ARAMCO discloses to use raw date waste in general and gives examples “such as” the leaves, seeds and trunks, leaving it open to any part of the date tree waste. 
Since SAUDI ARAMCO adds the same LCM to the same drilling fluid as claimed, it inherently creates the claimed “altered” drilling fluid.

In addition, it is known to use the caps of the date fruit, as taught, for instance, by STAMP:
STAMP discloses (see entire document) a method to treat date palm waste comprising collecting date palm bunches for use as additives, wherein said bunches refers to the waste after the date fruit has been removed from it ([0001], [0015], claim 3) [thus STAMP’s bunches reads on the claimed caps]. 
The bunches/caps are sized at 2 – 10 mm ([0025], claim 7).
STAMP also discloses additional palm trees, such as the coconut palm ([0002], [0007], [0014]).
STAMP discloses that disposing of the biomass or waste comprising the fronds and bunches from date trees has been a problem but the problem is solved by constructively using the waste ([0002] - [0005], [0009]).
It would have been obvious to one of ordinary skill in the art to have used STAMP’s date fruit caps/bunches waste as SAUDI ARAMCO’s date tree waste (1) since SAUDI ARAMCO discloses to use raw date waste in general and gives examples “such as” the leaves, seeds and trunks, leaving it open to any part of the date tree waste, (2) since STAMP discloses that it is a problem to dispose of biomass waste, such as the bunches of the date fruit after the fruit has been removed from it,  which can be resolved by using the waste constructively, (3) since both references teach the waste of the date palm as useful discarded biomass, thus further showing the interchangeability between the different parts of the date tree, (4) wherein both references are concerned with the same field of endeavor of solving the same problem of date tree waste by recovering said waste into useful products, and have thus arrived at the present claims.

The claimed date cap diameter, the 3 flakes comprising a cap, and the surface area of the caps are natural inherent properties of date fruit caps (product of nature, and therefore not patentable). 
Further, STAMP discloses date fruit caps and discloses that said date caps are sized at 2 – 10 mm ([0025], claim 7), encompassing the claimed 7-8 mm.
 
Claim 3: The date fruit waste is untreated and not introduced to alkali, acid, bleaching or oxidation (see entire document).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant shows the criticality of the claimed range of at least 20 pounds per barrel for achieving the results shown in the specification of less spurt loss, fluid loss and total leak off when using the claimed LCM consisting of a plurality of whole date fruit caps with claimed dimensions of diameter and surface area and wherein the whole date fruit caps comprises three flakes. 
It is suggested to bring claim 4 into claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765